OPINION — AG — SINCE THE SCHOOL DISTRICTS GROSS ASSESSED VALUATION WERE ERRONEOUSLY USED IN CALCULATING THE AMOUNT OF STATE EQUALIZATION AID TO WHICH THEY WERE ENTITLED FOR THE LAST FISCAL YEAR, YOUR INQUIRY MUST BE ANSWERED IN THE AFFIRMATIVE, THAT IS, "A RECALCULATION BASED UPON THE NET ASSESSED VALUATION CAN BE MADE AND ADDITIONAL STATE EQUALIZATION AID CAN BE PAID TO THE SCHOOL DISTRICTS FROM APPROPRIATIONS AVAILABLE FOR THE PAYMENT OF STATE EQUALIZATION AID LAST FISCAL YEAR" CITE: 70 O.S.H. 18-2, 70 O.S.H. 18-4 (J. H. JOHNSON)